Citation Nr: 1434792	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel




INTRODUCTION

The Veteran had active service from January 1980 to April 1987, with additional unverified service in the United States Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a mental condition.

In July 2011, the Board remanded the Veteran's claim for further development, to include obtaining VA treatment records and scheduling the Veteran for a VA examination with opinion.  Further review of the record shows that these actions were accomplished.  Thus, the Board concludes that there was substantial compliance with the remand directives of July 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was initially represented by a Veterans Service Organization in this matter.  In June 2013, a letter and VA Form 21-22a was received, requesting that his representation be changed.  In September 2013, the Board granted the motion to change representation, and the Veteran's current representative is as set forth above.  


FINDING OF FACT

The Veteran's psychotic disorder, not otherwise specified (NOS), as likely as not had its clinical onset during his period of active duty.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a psychotic disorder, NOS, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran in the current appeal is unnecessary.

II. Factual Background

The Veteran is seeking service connection for a psychiatric disorder that he maintains had it onset during his period of active military service. 

Service treatment records (STRs) show that in December 1980 the Veteran wanted to be discharged.  In August 1982 he was treated for alopecia areata and reported tolerating increased stress.  In October 1984, he was evaluated for symptoms of depression, nervousness, anxiety, and tension.  He was referred to the Community Mental Health Activity (CMHA) at Fort Leonard Wood Army Hospital.  A Military Client Intake form dated in May 1986, showed that he entered into the Army's rehabilitation program, known as Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) for alcohol, amphetamines and cannabis.  

Treatment records from the Veteran's Reserve service include a November 1990 quadrennial examination, which notes that he had a history of depression and was currently on medications. 

Post-service treatment records show that the Veteran had a longstanding history of alcohol and cocaine dependence with multiple hospitalizations for substance abuse, beginning in 1995.  At that time, he noted that he had been drinking alcohol and smoking marijuana since age 13 and also had used cocaine, which began at the age of 19, as well as heroin.  He reported auditory/visual hallucinations and paranoid ideation when using cocaine and symptoms of depression on withdrawal. 

On a VA examination in June 2009, the examiner was asked to identify the presence of any chronic mental condition.  The examiner opined that there did not seem to be the breadth and depth of symptomatology to diagnose major depression, nor was there a consistent duration that justified a diagnosis of dysthymia.  However, the examiner then provided an Axis I diagnosis of a depressive disorder. 

In a February 2010 VA addendum, the examiner opined that "[i]t is at least as likely as not . . . that, although undiagnosed, psychiatric instability existed prior to the military."  Later, in the same addendum, the examiner stated that "[t]o the degree, then, that there is any nexus between the service and his condition, the service clearly provided occasions for him to develop behavioral and affective symptoms, but these are a continuation of a probable pattern prior to the service."  

On a VA examination in September 2011, the Axis I diagnoses included a psychotic disorder, NOS; alcohol dependence, in partial remission; and cocaine dependence in partial remission.  In an addendum, the examiner opined that, based on the Veteran's disturbances in his interpersonal relations in service, it was at least as likely as not that he functioned at a psychotic level at that time, as he is now.  The examiner opined that there was no basis to believe that his period of service caused, promoted, or accelerated his mental illness, and that it was as least as likely as not that the Veteran would be in the same mental and emotional position now had he not served in the Army.  The examiner noted that it was possible that the Veteran functioned in a psychotic way prior to service but that there was insufficient information to come to a conclusion about the matter.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A psychosis is a chronic disease. 38 U.S.C.A. § 1101(3) ; 38 C.F.R. § 3.309(a).  Psychosis includes brief psychotic disorder and psychotic disorder NOS. 38 C.F.R. §§ 3.384 , 4.130, Diagnostic Codes 9201-9211. 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In the current appeal, the Veteran has contended that he has a current psychiatric disability related to service.  After reviewing the record, the Board finds that the evidence is in equipoise as to whether a current psychiatric disability may be related to the Veteran's active service.  In reaching this conclusion, the Board first finds that a current disability has been established.  See report of September 2011 VA examination, in which a psychotic disorder, NOS, was diagnosed. 

Next, the Board notes that STRs show complaints of increased stress and evaluation of symptoms of depression, nervousness, anxiety, and tension.  STRs, however, do not show any diagnosis of, or treatment for, any psychiatric condition.  However, the record reflects that the Veteran has reported (albeit with some lack of clarity) that he has had a mental condition since service.  

As a current psychiatric disability and in-service complaints have been noted, the only remaining requirement is a causal nexus between the two.  To that end, the Board initially notes that the Veteran has provided a competent report of having a mental condition since service to support a finding of causal nexus.  Further, in September 2011, although the VA examiner found that there was no basis to believe that the Veteran's service caused, promoted, or accelerated his mental illness, the VA examiner's opinion suggests that the Veteran's psychotic disorder had an onset in service, as the examiner opined that it was at least as likely as not that the Veteran functioned at a psychotic level at that time, as he is now.  Although the opinion is awkwardly worded, the Board nonetheless finds it probative and persuasive on the issue of whether the Veteran has a psychiatric condition that had an onset in service.  

Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's psychotic disorder had its onset in service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant his service connection claim.  In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for a psychotic disorder, NOS, is warranted.


ORDER

Service connection for a psychotic disorder, NOS, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


